Dismissed and Memorandum Opinion filed May 7, 2009







Dismissed
and Memorandum Opinion filed May 7, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01057-CV
____________
 
BCB INTEREST, L.L.C. d/b/a GULF COAST
FORD-NISSAN-TOYOTA
and MICHAEL AHART, Appellants
 
V.
 
EUGENE WALLACE and THELMA WALLACE, Appellees
 

 
On Appeal from the 412th District Court 
Brazoria County,
Texas
Trial Court Cause
No. 39,734
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 19, 2008.  This Court referred the case
to mediation on December 11, 2008.  On March 9, 2009, appellees advised this
Court that the case had settled in mediation.  On April 28, 2009, appellees 
filed a motion to dismiss the appeal because all issues have been fully
resolved.  See Tex. R. App. P.
42.1.  The motion is granted.




Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Frost.